Citation Nr: 9903260	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
peripheral neuropathy.


FINDINGS OF FACT

1.  There is no competent medical evidence of the presence of 
peripheral neuropathy.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.303 (1998).  The threshold question for 
the Board is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim there is no duty 
to assist the claimant in developing the facts pertinent to 
his claim and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service provided they become 
manifest to a compensable degree within the required time 
following service.  38 C.F.R. § 3.307(a)(6).  In November 
1996, acute and subacute peripheral neuropathy were added to 
the list of diseases for which this service connection 
presumption applies.  See 38 C.F.R. § 3.309(e).

The veteran was stationed in Vietnam for a period of his 
active service.  Thus, if he were diagnosed with peripheral 
neuropathy, herbicide exposure would be conceded, and a prima 
facie case of entitlement to service connection for this 
disability would exist.  The veteran's service medical 
records and post-service medical records, however, are devoid 
of any diagnosis of peripheral neuropathy.  Rather, the 
veteran has been diagnosed with bilateral arthralgia of the 
knees with degenerative joint disease, which has been service 
connected at 10% since October 1984.  The veteran maintains 
in his appeal that his service medical records show treatment 
for peripheral neuropathy and that post-service records show 
continued complaints and treatment.  The medical records in 
the file do not support this statement.  Based on the records 
in the veteran's file, he has never been diagnosed with 
peripheral neuropathy, and therefore his service connection 
claim must fail.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  The VA obtained and considered all pertinent 
medical records of which it is aware.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Service connection for peripheral neuropathy is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


